Exhibit 10.15




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the effective date
and year set out below and is by and between RADIANT OIL & GAS, INC., a Nevada
corporation, with its principal office in Houston, Texas (“Radiant” or
“Employer”), and John Jurasin, a resident of Houston, Texas (“Employee”).




RECITALS




WHEREAS, the Employer has acquired all of the issued and outstanding common
stock of Jurasin Oil & Gas, Inc. (“Jurasin”);




WHEREAS, the Employer desires to obtain the services of the Employee, and the
Employee desires to be employed by the Employer upon terms and conditions which
follow.




AGREEMENT




THEREFORE, in consideration of the premises, the agreements herein contained,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:




1.

Employment.  Subject to the terms and conditions hereinafter set forth, the
Employer hereby agrees to employ the Employee, and the Employee hereby agrees to
serve the Employer, in the capacity, and for the Term of Employment, as defined
below.




2.

Scope of Employment.  During the Term of Employment hereunder, the Employee will
serve as Chief Executive Officer and President for the Employer and will report
directly to the Board of Directors.  In that connection, the Employee will:




a.

use his technical expertise in the field of oil and gas related services, his
industry contacts, and his other attributes and talents to generate, identify,
evaluate, or otherwise produce for Employer, opportunities for the exploration,
development, acquisition or production of oil and/or gas;




b.

work diligently to prepare all such opportunities for possible sale, re-sale,
drilling, and/or development in accordance with the strategies developed by
Employer;




c.

consult with Employer and other employees regarding the development of such
strategies;




d.

be responsible for the day-to-day and overall management of the efforts and
direction of other employees assigned to the Employer;




e.

use Employee’s best efforts to promote the interests and goodwill of the
Employer; and




f.

perform such other duties commensurate with Employee’s office as the Employer
may from time to time assign to Employee.   




The foregoing shall not be construed as preventing the Employee from making
investments in other businesses or enterprises, provided such investments do not
require the provision of services by the Employee to the operations or the
affairs of such businesses or enterprises and are not in competition with
Employer’s business affairs or in any respect with the performance of the
Employee’s duties hereunder.




3.

Vacation.   During the Term of Employment the Employee shall be entitled to sick
leave of 5 days, 10 holidays as posted annually, and an annual 4 week vacation,
during which time Employee’s compensation shall be paid in full.  The Employee
shall take each such vacation at such times as may be mutually agreed upon by
the Employee and Employer.





--------------------------------------------------------------------------------




4.

Compensation.




a.

As compensation for Employee’s services hereunder, the Employer shall, during
the Term of Employment, pay Employee, subject to the terms and conditions of
this Agreement, a base salary at the rate of not less than $200,000 per year,
which will be increased to $250,000 per year upon Employer receiving $10,000,000
in equity or debt financing on or after the date hereof and $300,000 per year
upon Employer becoming cash flow positive for any fiscal quarter during the term
of this Agreement, subject to withholding and other taxes, and payable in
accordance with the normal payroll practices of the Employer but not less than
every two weeks; and




b.

As additional compensation for Employee’s services hereunder, the Employer shall
during the Term of Employment pay the Employee, subject to the terms and
conditions of this Agreement, bonuses or other compensation, payable in
accordance with the normal payroll practices of the Employer.




5.

Term.




a.

The “Term of Employment”, as used herein, shall mean the period commencing on
the day of the closing of that certain Reorganization Agreement (“Reorganization
Agreement”) by and among Employer, Jurasin and Employee and ending on the first
day of the month following the 2nd anniversary of such date (“Ending Date”);
provided, however, that the occurrence of any of the following prior to the
Ending Date shall result in the immediate termination of the Term of Employment,
but shall not result in the termination of this Agreement:




i.

the termination by the Employer of the Term of Employment for the commission by
the Employee of an act constituting a dishonest or other act of material
misconduct, or a fraudulent act or a felony under the laws of any state or of
the United States or such other governmental authority, foreign or domestic,
having jurisdiction to which the Employer or Employee is subject, and such act
results (or is intended to result directly or indirectly) in the Employee’s
substantial gain or personal enrichment to the detriment of the Employer; or




ii.

the death of the Employee; or




iii.

the inability of Employee to perform his duties hereunder to the satisfaction of
Employer; or




iv.

the inability of the Employee to perform Employee’s duties hereunder, whether by
reason of injury (physical or mental), illness or otherwise, incapacitating
Employee for a continuous period exceeding 3 months, excluding any leaves of
absence approved by the Employer; or




v.

the employee resigns without Good Cause (“Good Cause” being defined below) at
any time.




b.

The term “Good Cause” shall mean the occurrence of any of the following events:




i.

the assignment by the Employer to the Employee of duties that are materially
inconsistent with the Employee’s position with Employer at the time of such
assignment, or the removal by the Employer from the Employee of a material
portion of those duties usually appertaining to the Employee’s position with the
Employer at the time of such removal; or




ii.

a material change by the Employer, without the Employee’s prior written consent,
in the Employee’s responsibilities to the Employer, as such responsibilities are
ordinarily and customarily required from time to time of a corporation engaged
in the Employer’s business; or




iii.

the failure by the Employer to promptly reimburse the Employee for the
reasonable business expenses incurred by the Employee in the performance of
Employee’s duties for the Employer, as set forth in Paragraph 7.





2







--------------------------------------------------------------------------------




6.

Adjustments Upon Termination by Employer.




a.

Subject to the provisions of Subparagraph b of this Paragraph 6, in the event of
termination of the Term of Employment for any reason specified in Paragraph 5a
above, the Employer shall no longer be obligated to make the payments specified
under Paragraph 4 or to provide the benefits under Paragraph 8; provided,
however, any payments payable under Paragraph 4 which shall have been earned but
not yet paid shall be paid by the Employer to the Employee, and the Employee
shall pay any amount or amounts then owed by the Employee to the Employer.




b.

In the event of the termination of the Term of Employment for any reason other
than pursuant to an event specified in Paragraph 5a above, the Employer shall,
until the 2nd anniversary of the date hereof, continue to be obligated to (i.)
make the payments specified under Paragraph 4; (ii) provide the benefits
specified under Paragraph 8.  




c.

Under no circumstances shall the Employee be required to mitigate the amount of
payment specified in Paragraph 4 which is payable during the Term of Employment
specified in Subparagraph b of this Paragraph 6 by seeking or accepting
employment.  




7.

Expenses.  The Employer agrees that during the Term of Employment it will
reimburse the Employee for out-of-pocket expenses reasonably incurred by
Employee in connection with the performance of Employee’s service hereunder upon
the presentation by the Employee of an itemized monthly accounting of such
expenditures including receipts where required for federal income tax
regulations.




8.

Employee Benefits.  During the Term of Employment, Employee shall, upon
satisfaction of any eligibility requirements with respect thereto, be entitled
to participate in all employee benefit plans of Employer, including without
limitation those health, dental, life insurance, accidental death and
dismemberment, long term disability, pension, and 401-k plans of Employer now or
hereafter in effect that are made available to employees of the Employer.




9.

Confidential and Proprietary Information; Documents




a.

The Company shall, during the term of Employee’s employment hereunder, provide
Employee with information deemed secret and confidential by the Company.  Such
secret or confidential information or know-how of the Company  (referred to
collectively as “Confidential Information”) shall include, without limitation,
the following: financial information, technical data and know-how relating to
the Company’s work, including products, processes, methods, business strategies,
and potential or actual business relationships of the Company, and methods of
doing business; policy and/or procedure manuals, training and recruiting
procedures; accounting procedures; the status and content of the Company’s
contracts with its contributors, clients, and customers; the Company’s business
philosophy, and servicing methods and techniques; all at any time used,
developed, or investigated by the Company, before or during the Employee’s
tenure of employment, which are not generally available to the public or which
are maintained as confidential by the Company (the “Confidential Information”).




b.

Employee recognizes and acknowledges that Employee will have access to certain
information of the Company that is confidential and proprietary and constitutes
valuable and unique property of the Company.  Employee agrees that Employee will
not at any time, either during or subsequent to Employee’s employment, disclose
to others, use, copy or permit to be copied, except in pursuance of Employee’s
duties on behalf of the Company, its successors, assigns or nominees, any
Confidential Information or know-how of the Company (whether or not developed by
the Employee) without the Company’s prior written consent.  Employee further
agrees to maintain in confidence any confidential information of third parties
received as a result of Employee’s employment with the Company.




c.

Employee further agrees to deliver to the Company at the termination of
Employee’s employment all biological materials correspondence, memoranda, notes,
records, drawings, sketches, plans, customer, client and/or contributor lists,
product compositions, or other documents and all copies thereof (all of which
are hereafter referred to as the “Documents”), made, composed or received by
Employee, solely or jointly with others, and which are in Employee’s possession,
custody, or control at such date and which are related in any manner to the
past, present, or anticipated business of the Company.  In this regard, Employee
hereby grants and conveys to the Company all right, title and interest in and
to, including without limitation, the right to possess, print, copy, and sell or
otherwise dispose of, any biological materials, reports, records, papers
summaries, photographs, drawings or other documents, and writings, copies,
abstracts or summaries thereof, or any other works of authorship, which may be
prepared by Employee or under Employee’s direction or which may come into
Employee’s possession in any way during the term of Employee’s employment with
the Company which relate in any manner to the past, present or anticipated
business of the Company.





3







--------------------------------------------------------------------------------




d.

Employee further agrees that Employee will not use or disclose to other
employees of the Company, during Employee’s employment with the Company,
confidential information belonging to Employee’s former employers, or any other
third parties unless written permission has been given by such persons to the
Company to use and/or disclose such information.




e.

In the event of a breach or threatened breach of any of the provisions of
Section 9, The Company shall be entitled to seek an injunction ordering the
return of such Documents and any and all copies thereof and restraining Employee
from using or disclosing, for Employee’s benefit or the benefit of others, in
whole or in part, any Confidential Information, including but not limited to the
Confidential Information which such Documents contain, constitute, or embody.
 Employee further agrees that any breach or threatened breach of any of the
provisions of Section 9 would cause irreparable injury to the Company for which
it would have no adequate remedy at law.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach, including the recovery of damages.




10.

Noncompetition/No-Hire Agreement




a.

Employee agrees that, from the date hereof until a period of 2 years following
the date of the termination of Employee’s employment (the “Noncompetition
Period”), Employee will not directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, corporate officer, director, or
in any other individual or representative capacity, engage or participate in any
“Competitive Business” anywhere in the United States of America (the
“Noncompetition Territory”).  As used herein, a “Competitive Business” is
defined as any business which would be directly or indirectly in competition
with the Employer in areas or prospects that have been identified during
Employee’s Term of Employment as areas of interest to Employer in the oil and
gas industry.




b.

Employee further agrees that from the date hereof until a period of one year
following the date of the termination of Employee’s employment (the
“Nonsolicitation Period”) and within the Noncompetition Territory Employee will
not, directly or indirectly, either as an employee, employer, consultant, agent,
principal, partner, corporate officer, director, or in any other individual or
representative capacity, call on, solicit, recruit, or attempt to call on,
solicit, or recruit any of the employees of the Company, regardless of whether
for the benefit of the Employee or for any other person, firm, or corporation.




c.

Employee shall not during the Nonsolicitation Period and within the
Noncompetition Territory, either directly or indirectly (i) make known to any
Competitive Business, to the extent such information is not public, the names
and addresses of any of the Company’s customers or contacts or any other
information pertaining to such persons or businesses or (ii) call on, solicit,
or take away, or attempt to call on, solicit or take away, in each instance for
any Competitive Business, any of the customers of the Company with whom Employee
first became acquainted during Employee’s association with the Company.




d.

Employee acknowledges that the consideration set for in the Reorganization
Agreement is sufficient consideration for the covenants of this Section 10.
 Employer agrees that this consideration is sufficient for the restraints
created by the covenants created in this Section 10.  Employee agrees that the
restraints created by the covenants in Section 10 are no greater than necessary
to protect the Company’s legitimate interests.  Furthermore, Employee agrees
that such covenants of Section 10 do not hinder, or otherwise cause hardship to
Employee in finding and performing employment elsewhere upon termination of this
Agreement.  Similarly, Employee agrees that the Company’s need for the
protection afforded by the covenants of Section 10 is not outweighed by either
the hardship to Employee or any injury likely to the public.




e.

Employee agrees that this Section 10 is ancillary to this Agreement, and
independent of any other agreement related to Employee’s employment with the
Company, and Employee acknowledges that the consideration given by the Company
for this Agreement includes the Company’s agreement to provide to the Employee
access to the Confidential Information, as well as employment.  Further, the
existence of any claim or cause of action of Employee against the Company or any
officer, director, or employee of the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of Employee’s covenants contained in this Agreement.  In addition, this
Section 10 shall continue to be binding upon Employee in accordance with its
terms, notwithstanding the termination of Employee’s employment.





4







--------------------------------------------------------------------------------




f.

Employee agrees that Employee’s breach or violation, or threat thereof, of this
covenant not to compete shall entitle the Company, as a matter of right, to seek
an injunction without the necessity of posting bond, issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of this covenant.  Such right to an injunction shall be cumulative and in
addition to, and not in lieu of, any other remedies to which the Company may
show itself justly entitled.  Further, during any period in which Employee is in
breach of this covenant not to compete, the time period of this covenant shall
be extended for an amount of time that Employee is in breach.




11.

Assignment.  This Agreement is a personal employment contract and the rights and
interest of neither the Employer or Employee hereunder may not be sold,
transferred, assigned, pledged, or hypothecated, directly or indirectly, or by
operation of the law or otherwise.




12.

Successors.  This Agreement shall inure to the benefit of and be binding upon
the Employer and its successors and assigns and upon the Employee and upon
Employee’s legal representatives.




13.

Entire Agreement.  This Agreement, which contains the entire contractual
understanding between the parties, may not be changed orally.  This Agreement
may only be changed by a written instrument signed by the Employee and the Board
of Directors of the Employer.




14.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas and shall be enforceable in Houston, Harris
County, Texas.




15.

Waiver.  The waiver of any breach of any term or condition of this Agreement
shall not be deemed to constitute the waiver of any other breach of the same or
any other term or condition.




16.

Enforceability.  In the event any provision of this Agreement is found to be
 unenforceable or invalid, such provision shall be severable from this Agreement
and shall not affect the enforceability or validity of any other provision
contained in the Agreement.




17.

Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if sent by registered mail, postage prepaid, and if
to the Employee, addressed to Employee at




9700 Richmond, Suite 124

Houston, Texas 77042




And if to the Employer, addressed to Employer at




9700 Richmond Avenue, Suite 124

Houston, TX  77042

Attention: President




or such other address as the party to whom or to which such notice or other
communication is to be given shall be deemed to have been given as of the date
so mailed.




18.

Arbitrations.  Employer and Employee agree to submit to final and binding
arbitration any and all disputes, claims (whether in tort, contract, statutory,
or otherwise), and disagreements concerning the interpretation or application of
this Agreement, Employee’s employment by Employer, the termination of this
Agreement, and Employee’s employment by Employer.  Any such dispute, claim, or
disagreement, subject to arbitration pursuant to the terms of this Paragraph 18
shall be resolved by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “AAA”). Arbitration under
this provision must be initiated within 60 days of the action, inaction, or
occurrence about which the party initiating the arbitration is complaining.
 Within 20 days of initiation of an arbitration hereunder, each party will
designate an arbitrator pursuant to Rule 14 of the AAA Rules.  The appointed
arbitrators will appoint a neutral arbitrator from the panel in the manner
prescribed in Rule 13 of the AAA Rules.  Employee and Employer agree that the
decision of the arbitrators selected hereunder will be final and binding on both
parties.  This arbitration provision is expressly made pursuant to and shall be
governed by the Federal Arbitration Act, 9 U.S.C. Section 1-14.  











5







--------------------------------------------------------------------------------

Date: August 5, 2010




Employer:




RADIANT OIL & GAS, INC.










By:  /s/  Robert M. Gray             

Name: Robert M. Gray

Title: Vice President – Land




 

Employee:










By:  /s/  John M. Jurasin             

       John M. Jurasin





6





